[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-14265                  ELEVENTH CIRCUIT
                                                             FEBRUARY 20, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                 D. C. Docket No. 07-00422-CR-7-UWC-JEO

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JASON NEIL GILLILAND,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (February 20, 2009)

Before DUBINA, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     William J. Brower, appointed counsel for Jason Neil Gilliland in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gilliland’s conviction and

sentence are AFFIRMED.




                                          2